Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 1/15/2020 was considered by the examiner.
Claim Objections
Claim 1 is objected to for the recitation of “adjacent elements” when referring to the disc elements.  Applicant is encouraged to amend the claim to recite “adjacent disc elements” to provide additional clarity.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is unclear in that it recites “a discharge section of said fluid”.  The fluid does not have a discharged section but rather is dispelled through a discharge section.  It is unclear what component contains the discharge section.  As best understood by the Office the fluid is discharged toward the center of the disc elements.
Claims 2-15 are unclear for their dependency from claim 1.
Claim 6 is unclear in that it recites “preventing the fluid circuiting in said chamber from mixing with that entering the chamber itself.”  The meaning is unclear.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marynowski US 4201512.
Regarding claim 1, Marynowski discloses a disc turbine for converting the energy associated with a fluid into mechanical energy, said turbine comprising: 
a housing (11) communicating with a fluid inlet section (36); 
a rotor (41) inside said housing which can rotate with respect to it about a rotation axis (Fig. 1), said rotor comprising 
a plurality of disc elements (42), coaxial with said rotation axis and spaced apart (via spacers 47) so that a passageway communicating with a discharge section (Fig. 2) disc
a distributor (51) comprising at least one distribution wall (body of 51), which at least partially surrounds said discs (42) said distribution wall being arranged inside said housing (Fig. 2) so that a diffusion chamber (space occupied by rotor 21 and/or the clearances between 12 and 51) is defined between said distribution wall (51) and said housing (11), 
which chamber at least partially surrounds said distribution wall (Fig. 3), said distribution wall comprising a plurality of nozzles (52, col. 5 ln. 30-35) each of which is provided with an inlet section communicating with said chamber (Fig. 3), an outlet section adjacent to said discs (Fig. 3), and at least one converging portion which accelerates said fluid towards said outlet section (Fig. 3).
Regarding claim 2, Marynowski further discloses that said rotor (41) comprises a first portion with said disc elements (Fig. 2), and a second portion, integral with the first portion, wherein said first portion defines a discharge cavity (Fig. 3) and wherein said second portion is configured as a shaft (43).
Regarding claim 4, Marynowski further discloses that at least one of said nozzles (52) is defined directly through said distribution wall (Fig. 3).
Regarding claim 5, Marynowski further discloses that said distribution wall (51) has a cylindrical conformation which completely surrounds said discs of said rotor (Fig. 1).
Regarding claim 6, Marynowski further discloses that said housing (11) comprises a closing wall (44) of said diffusion chamber, said closing wall preventing the fluid circuiting in said chamber from mixing with that entering the chamber itself (Fig. 1).
Regarding claim 8, Marynowski further discloses that said chamber (space occupied by rotor 21 and/or the clearances between 12 and 51) is configured upon the mechanical connection of said distributor to said housing (Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Marynowski US 4201512.
Regarding claim 3, Marynowski does not discloses that said first portion of said rotor is defined as a single piece or wherein said first portion and said second portion are defined as a single piece.
It has been held, see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."
Since applicant has not disclosed that having first and/or second portions being made from a single piece solves any stated problem or is for any particular purpose (see specification pg. 6 ln. 9-16 and 29-32) and it appears that assembly of components .

Allowable Subject Matter
Claims 7 and 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 7 is novel and non-obvious for the substantially volute-shaped of the distributors main wall.  Marynowski is unable to be modified to accommodate such a shape given the presence of the first rotor.
Claim 9 is novel and non-obvious for the housing’s first and second connection portions connecting to the first and second annular portions of the distributor.  The first and second annular portions function as bearings against the housing to center the rotor.  Marynowski utilizes bearings 31 and 49 for this purpose.  Modifying Marynowski’s distributor’s wall to include first and second annular portions would require the removal of a portion of the first rotor’s discs, which would decrease the turbines efficiency.
Claim 10 is novel and non-obvious for the plurality of nozzles’ main axis arranged between two adjacent discs.  The prior art teaches only a single large opening for the plurality of nozzles, wherein the opening extends across all or nearly all of the discs.  
Claims 11-15 are allowable for their dependency from claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Andersen US 2640678, Black WO90/15581 for being the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662. The examiner can normally be reached M-F, 9:30am-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745